



CLAYTON UTZ

Medallion Trust Series 2005-2G
Standby Redraw Facility Agreement

Commonwealth Bank of Australia
ABN 48 123 123 124

Perpetual Trustee Company Limited
ABN 42 000 001 007

Securitisation Advisory Services Pty. Limited
ABN 88 064 133 946

If you have any questions about the details of this document
PLEASE CONTACT LOUISE MCCOACH ON + 61 2 9353 4679

Clayton Utz
Lawyers
Levels 19-35 No. 1 O'Connell Street Sydney NSW 2000 Australia
PO Box H3 Australia Square Sydney NSW 1215
T + 61 2 9353 4000 F + 61 2 8220 6700

WWW.CLAYTONUTZ.COM

Our reference 174/657/80023761



TABLE OF CONTENTS

1.   DEFINITIONS AND INTERPRETATION............................................1

     1.1     Definitions.......................................................1
     1.2     Series Supplement and Master Trust Deed Definitions...............4
     1.3     Interpretation....................................................4
     1.4     Trustee Capacity..................................................6
     1.5     Master Trust Deed and Series Supplement...........................6
     1.6     Incorporated Definitions and other Transaction Documents and
                provisions.....................................................6

2.   THE FACILITY..............................................................6

     2.1     Amount............................................................6
     2.2     Purpose...........................................................6
     2.3     Extension of Scheduled Termination Date...........................7
     2.4     Termination of the Facility.......................................7

3.   CONDITIONS PRECEDENT......................................................7

     3.1     Conditions Precedent to First Advance.............................7
     3.2     Conditions Precedent to all Advances..............................7

4.   DRAWDOWN..................................................................8

     4.1     Preparation of Drawdown Notices...................................8
     4.2     Service of Drawdown Notices.......................................8
     4.3     Requirements of Drawdown Notices..................................8
     4.4     Availability of Facility..........................................9
     4.5     Making of Advances................................................9
     4.6     Book Entry Set-off of Advances against Seller Advances............9

5.   INTEREST..................................................................9

     5.1     Interest Period...................................................9
     5.2     Calculation of Interest...........................................9
     5.3     Payment of Interest..............................................10
     5.4     Interest on Unpaid Interest......................................10
     5.5     Interest on Overdue Sums.........................................10

6.   REPAYMENT OF STANDBY REDRAW FACILITY PRINCIPAL...........................10

     6.1     Repayment of Standby Redraw Facility Principal during
                the Availability Period.......................................10
     6.2     Re-Drawing.......................................................10
     6.3     Repayment on Termination.........................................10
     6.4     Payments Under Security Trust Deed...............................10
     6.5     Principal Chargeoffs.............................................11
     6.6     Principal Chargeoff Reimbursement................................11

7.   PAYMENTS.................................................................11

     7.1     Time on Due Date and Free of Set-off & Taxes.....................11
     7.2     Certificate......................................................11

8.   ILLEGALITY AND INCREASED COST............................................11

     8.1     Illegality.......................................................11
     8.2     Increased Cost...................................................12


                                                                               i



9.   FEES.....................................................................12

10.  REPRESENTATIONS AND WARRANTIES...........................................13

     10.1    General Representations and Warranties...........................13
     10.2    Corporate Representations and Warranties.........................13
     10.3    Series Trust Representations and Warranties......................13
     10.4    Representations and Warranties Repeated..........................14

11.  UNDERTAKINGS.............................................................14

     11.1    General..........................................................14
     11.2    Manager's Undertakings after Manager Event.......................14

12.  EVENTS OF DEFAULT........................................................15

     12.1    Events of Default................................................15
     12.2    Consequences of Event of Default.................................16

13.  TRUSTEE PROVISIONS.......................................................16

     13.1    Limitation on Trustee's Liability................................16
     13.2    Claims against Trustee...........................................16
     13.3    Breach of Trust..................................................16
     13.4    Acts or omissions................................................16
     13.5    No authority.....................................................17
     13.6    No obligation....................................................17

14.  ASSIGNMENT...............................................................17

     14.1    Assignment by Trustee............................................17
     14.2    Assignment by Standby Redraw Facility Provider...................17

15.  NOTICES..................................................................17

     15.1    Method of Delivery...............................................17
     15.2    Deemed Receipt...................................................18
     15.3    Email............................................................18

16.  INDEMNITY................................................................18

     16.1    Indemnity on Demand..............................................18
     16.2    Losses on Liquidation or Re-employment of Deposits...............18
     16.3    Payment on Distribution Date.....................................19

17.  MISCELLANEOUS............................................................19

     17.1    Stamp Duties.....................................................19
     17.2    Waiver...........................................................19
     17.3    Written Waiver, Consent and Approval.............................19
     17.4    Severability.....................................................20
     17.5    Survival of Indemnities..........................................20
     17.6    Successors and Assigns...........................................20
     17.7    Moratorium Legislation...........................................20
     17.8    Amendments.......................................................20
     17.9    Governing Law....................................................20
     17.10   Jurisdiction.....................................................20
     17.11   Counterparts.....................................................21
     17.12   Contra proferentem...............................................21

SCHEDULE DRAWDOWN NOTICE......................................................22


                                                                              ii



THIS STANDBY REDRAW FACILITY AGREEMENT MADE AT SYDNEY ON 22 APRIL 2005

PARTIES   COMMONWEALTH BANK OF AUSTRALIA ABN 48 123 123 124 of Level 1, 48
          Martin Place, Sydney, Australia (the "STANDBY REDRAW FACILITY
          PROVIDER")

          PERPETUAL TRUSTEE COMPANY LIMITED ABN 42 000 001 007 of Level 7, 9
          Castlereagh Street, Sydney, Australia, in its capacity as trustee of
          the Series Trust (the "TRUSTEE")

          SECURITISATION ADVISORY SERVICES PTY LIMITED ABN 88 064 133 946 of
          Level 7, 48 Martin Place, Sydney, Australia ("SAS" and also
          hereinafter included within the expression the "MANAGER")

BACKGROUND

A.   The Trustee and the Manager are respectively the trustee and the manager of
     the Series Trust.

B.   The Manager has requested the Standby Redraw Facility Provider to provide
     the Trustee with the Facility in connection with the Approved Purpose.

C.   The Standby Redraw Facility Provider has agreed to provide the Facility to
     the Trustee on the terms and conditions contained in this Agreement.

OPERATIVE PROVISIONS

--------------------------------------------------------------------------------
1.   DEFINITIONS AND INTERPRETATION

1.1  DEFINITIONS

     In this Agreement, unless the contrary intention appears:

     "ADVANCE" means the principal amount of each advance to the Trustee by the
     Standby Redraw Facility Provider in accordance with this Agreement.

     "APPROVED PURPOSE" means the use of an Advance to meet a Redraw Shortfall
     in accordance with the Series Supplement.

     "AUTHORISED OFFICER" in relation to the Standby Redraw Facility Provider
     means any person from time to time appointed by the Standby Redraw Facility
     Provider to act as its Authorised Officer for the purposes of this
     Agreement and notified to the Trustee.

     "AVAILABILITY PERIOD" means the period commencing on the date of this
     Agreement and ending on the Termination Date.

     "BBSW" in relation to an Interest Period means the rate appearing at
     approximately 10.00 am on the first day of that Interest Period on the
     Reuters Screen page "BBSW" as being the average of the mean buying and
     selling rates appearing on that page for a bill of exchange having a tenor
     of one month. If on the first day of a Interest Period fewer than four
     banks are quoted on the Reuters Screen page "BBSW" or for any other reason
     "BBSW" for an Interest Period cannot be determined in accordance with the
     foregoing provisions, then "BBSW" for that Interest Period means such rate
     as is specified by the Standby Redraw Facility Provider having regard to
     comparable indices then available.

     "DRAWDOWN DATE" means, in relation to an Advance or proposed Advance, the
     Distribution Date immediately following the delivery of the corresponding
     Drawdown Notice to the Standby Redraw Facility Provider in accordance with
     this Agreement.


                                                                               1



     "DRAWDOWN MARGIN" means 0.15% per annum.

     "DRAWDOWN NOTICE" means a notice given under clause 4.

     "DRAWING" means, subject to clause 4.6, an Advance by way of deposit by the
     Standby Redraw Facility Provider in the Collections Account in accordance
     with clause 4.5.

     "EFFECTIVE CONTROL" means:

     (a)  control of the composition of the board of directors of SAS;

     (b)  control of more than half of the voting power of SAS; or

     (c)  control of more than half of the issued share capital of SAS excluding
          any part of such issued share capital which carries no right to
          participate beyond a specified amount in the distribution of either
          profit or capital.

     "EVENT OF DEFAULT" means any of the events set out or referred to in clause
     12.1 as an Event of Default.

     "FACILITY" means the standby redraw facility granted to the Trustee by the
     Standby Redraw Facility Provider on the terms and conditions of this
     Agreement.

     "FACILITY LIMIT" means at any given time the lesser of:

     (a)  A$50 million; and

     (b)  the Performing Mortgage Loans Amount at that time;

     or such greater or lesser amount from time to time agreed in writing by the
     Standby Redraw Facility Provider, the Manager and the Rating Agencies and
     notified to the Trustee in writing.

     "INTEREST PERIOD" means each period determined in accordance with clause
     5.1.

     "MANAGER" means SAS or if SAS retires or is removed as manager of the
     Series Trusts (as defined in the Master Trust Deed), any then Substitute
     Manager, and includes the Trustee when acting as the manager of the Series
     Trust in accordance with the provisions of the Master Trust Deed.

     "MANAGER EVENT" means:

     (a)  SAS ceases to be a body over which the Standby Redraw Facility
          Provider has Effective Control; or

     (b)  SAS ceases to be the manager of the Series Trust.

     "MASTER TRUST DEED" means the Master Trust Deed dated 8 October 1997
     between the Trustee and SAS, as amended from time to time.

     "NET PRINCIPAL" in relation to a Determination Date means the aggregate of
     the Principal Collections, the Principal Draw Reimbursement, the Principal
     Charge-off Reimbursement and the Other Principal Amounts for the Collection
     Period just ended, less the Net Income Shortfall on that Determination
     Date, provided that if the above calculation produces an amount less than
     zero, then "NET PRINCIPAL" will be zero for that Determination Date.

     "OBLIGATIONS" means all of the liabilities of the Trustee to the Standby
     Redraw Facility Provider under this Agreement and, without limiting the
     generality of the foregoing, includes any liabilities which:


                                                                               2



     (a)  are liquidated;

     (b)  are present, prospective or contingent;

     (c)  relate to the payment of money or the performance or omission of any
          act;

     (d)  sound in damages only; or

     (e)  accrue as a result of any Event of Default.

     "PERFORMING MORTGAGE LOANS AMOUNT" means at any time the aggregate of the
     following:

     (a)  the amount outstanding under Mortgage Loans forming part of the Assets
          of the Series Trust in relation to which no payment due from the
          relevant Borrower has been in arrears by more than 90 days; and

     (b)  the amount outstanding under Mortgage Loans forming part of the Assets
          of the Series Trust in relation to which a payment due from the
          relevant Borrower has been in arrears by more than 90 days and which
          are insured under a Mortgage Insurance Policy.

     "PRESCRIBED RATE" in relation to an Interest Period means the sum of:

     (a)  BBSW for that Interest Period; and

     (b)  the Drawdown Margin,

     or such rate as is otherwise agreed by the Trustee, the Manager and the
     Standby Redraw Facility Provider provided that each Rating Agency is given
     not less than 3 Business Days prior notice by the Manager of any variation
     to the Prescribed Rate and the Prescribed Rate will not be varied if such
     variation would result in a reduction in any then current credit rating of
     a Security.

     "RECEIVER" means a person appointed under or by virtue of the Security
     Trust Deed as a receiver or receiver and manager.

     "REDRAW AMOUNT" in relation to a Determination Date means the lesser of:

     (a)  the then un-utilised portion of the Facility Limit; and

     (b)  the Redraw Shortfall on that Determination Date.

     "REDRAW SHORTFALL" in relation to a Determination Date means the amount (if
     any) by which the Net Principal for that Determination Date is insufficient
     to meet in full the repayment of Seller Advances made during or prior to
     the Collection Period just ended which have not previously been repaid.

     "SCHEDULED TERMINATION DATE" means the date which is 364 days after the
     date of this Agreement or such later date specified by the Standby Redraw
     Facility Provider pursuant to clause 2.3.

     "SERIES SUPPLEMENT" means the Series Supplement dated on or about the date
     of this Agreement between the Standby Redraw Facility Provider (as a Seller
     and the Servicer), Homepath Pty Limited ABN 35 081 986 530, SAS and the
     Trustee.

     "SERIES TRUST" means the trust known as the Medallion Trust Series 2005-2G
     established pursuant to the Master Trust Deed and the Series Supplement.


                                                                               3



     "SPECIFIED RATE" means, on any day, the sum of:

     (a)  BBSW for the Interest Period that includes that day (or if the day is
          not within an Interest Period, BBSW for the first Business Day of the
          month that includes that day as if that month were an Interest
          Period);

     (b)  the Drawdown Margin; and

     (c)  0.10% per annum.

     "STANDBY REDRAW FACILITY PRINCIPAL" means at any given time, the aggregate
     of all Advances made to the Trustee less:

     (a)  the aggregate of all repayments of Standby Redraw Facility Principal
          pursuant to this Agreement; and

     (b)  the aggregate of all Principal Chargeoffs previously allocated
          pursuant to clause 9.1 of the Series Supplement to reduce the then
          Standby Redraw Facility Principal which have not been reimbursed
          pursuant to clause 9.2 of the Series Supplement.

     "TERMINATION DATE" means the earlier of:

     (a)  the Scheduled Termination Date; and

     (b)  the date on which the Standby Redraw Facility Provider declares or
          appoints the Facility terminated in accordance with this Agreement.

1.2  SERIES SUPPLEMENT AND MASTER TRUST DEED DEFINITIONS

     Subject to clause 1.6, unless defined in this Agreement, words and phrases
     defined in either or both of the Master Trust Deed and the Series
     Supplement have the same meaning in this Agreement. Where there is any
     inconsistency in a definition between this Agreement (on the one hand) and
     the Master Trust Deed or the Series Supplement (on the other hand), this
     Agreement prevails. Where there is any inconsistency in a definition
     between the Master Trust Deed and the Series Supplement, the Series
     Supplement prevails over the Master Trust Deed in respect of this
     Agreement. Subject to clause 1.6, where words or phrases used but not
     defined in this Agreement are defined in the Master Trust Deed in relation
     to a Series Trust (as defined in the Master Trust Deed) and/or an Other
     Trust such words or phrases are to be construed in this Agreement, where
     necessary, as being used only in relation to the Series Trust (as defined
     in this Agreement) and/or the CBA Trust, as the context requires.

1.3  INTERPRETATION

     In this Agreement, unless the contrary intention appears:

     (a)  headings are for convenience only and do not affect the interpretation
          of this Agreement;

     (b)  a reference to this "AGREEMENT" includes the Background and the
          Schedule;

     (c)  the expression "PERSON" includes an individual, the estate of an
          individual, a body politic, a corporation and a statutory or other
          authority or association (incorporated or unincorporated);

     (d)  a reference to a person includes that person's executors,
          administrators, successors, substitutes and assigns, including any
          person taking by way of novation;

     (e)  subject to clause 1.6, a reference to any document or agreement is to
          such document


                                                                               4



          or agreement as amended, novated, supplemented, varied or replaced
          from time to time;

     (f)  a reference to any legislation or to any section or provision of any
          legislation includes any statutory modification or re-enactment or any
          statutory provision substituted for that legislation and all
          ordinances, by-laws, regulations and other statutory instruments
          issued under that legislation, section or provision;

     (g)  words importing the singular include the plural (and vice versa) and
          words denoting a given gender include all other genders;

     (h)  a reference to a clause is a reference to a clause of this Agreement;

     (i)  the expression "CERTIFIED" means, in respect of a person, certified in
          writing by two Authorised Officers of that person or by legal counsel
          acting for that person and "CERTIFY" and like expressions will be
          construed accordingly;

     (j)  a reference to "WILFUL DEFAULT" in relation to the Trustee or the
          Manager, means, subject to clause 1.3(k), any wilful failure by the
          Trustee to comply with, or wilful breach by the Trustee or the Manager
          (as the case may be) of, any of its obligations under any Transaction
          Document, other than a failure or breach which:

          (i)  A.   arises as a result of a breach of a Transaction Document by
                    a person other than:

                    1)   the Trustee or the Manager (as the case may be); or

                    2)   any other person referred to in clause 1.3(k); and

               B.   the performance of the action (the non-performance of which
                    gave rise to such breach) is a pre-condition to the Trustee
                    or the Manager (as the case may be) performing the said
                    obligation;

          (ii) is in accordance with a lawful court order or direction or is
               required by law; or

          (iii) is in accordance with a proper instruction or direction of
               Investors given at a meeting convened under any Transaction
               Document;

     (k)  a reference to the "FRAUD", "NEGLIGENCE" or "WILFUL DEFAULT" of the
          Trustee means the fraud, negligence or wilful default of the Trustee
          and of its officers, employees, agents and any other person where the
          Trustee is liable for the acts or omissions of such other person under
          the terms of any Transaction Document;

     (l)  where any word or phrase is given a defined meaning, any other part of
          speech or other grammatical form in respect of such word or phrase has
          a corresponding meaning;

     (m)  where any day on which a payment is due to be made or a thing is due
          to be done under this Agreement is not a Business Day, that payment
          must be made or that thing must be done on the immediately succeeding
          Business Day;

     (n)  a reference to the "CLOSE OF BUSINESS" on any day is a reference to
          5.00 pm on that day;

     (o)  a reference to time is to local time in Sydney; and


                                                                               5



     (p)  subject to clause 15.2, each party will only be considered to have
          knowledge or awareness of, or notice of, a thing or grounds to believe
          anything by virtue of the officers of that party (or any Related Body
          Corporate of that party) having day to day responsibility for the
          administration or management of that party's (or a Related Body
          Corporate of that party's) obligations in relation to the Series Trust
          having actual knowledge, actual awareness or actual notice of that
          thing, or grounds or reason to believe that thing (and similar
          references will be interpreted in this way). In addition, notice,
          knowledge or awareness of an Event of Default, Manager Default,
          Trustee Default, Servicer Default or Perfection of Title Event means
          notice, knowledge or awareness of the occurrence of the events or
          circumstances constituting an Event of Default, Manager Default,
          Trustee Default, Servicer Default or Perfection of Title Event (as the
          case may be).

1.4  TRUSTEE CAPACITY

     In this Agreement, except where provided to the contrary:

     (a)  (REFERENCES TO TRUSTEE): a reference to the Trustee is a reference to
          the Trustee in its capacity as trustee of the Series Trust only, and
          in no other capacity; and

     (b)  (REFERENCES TO ASSETS OF THE TRUSTEE): a reference to the undertaking,
          assets, business or money of the Trustee is a reference to the
          undertaking, assets, business or money of the Trustee in the capacity
          referred to in paragraph (a).

1.5  MASTER TRUST DEED AND SERIES SUPPLEMENT

     For the purposes of the Master Trust Deed and the Series Supplement:

     (a)  (TRANSACTION DOCUMENT): this Agreement is a Transaction Document; and

     (b)  (SUPPORT FACILITY): the Facility made available pursuant to the terms
          of this Agreement is a Support Facility.

1.6  INCORPORATED DEFINITIONS AND OTHER TRANSACTION DOCUMENTS AND PROVISIONS

     Where in this Agreement a word or expression is defined by reference to its
     meaning in another Transaction Document or there is a reference to another
     Transaction Document or to a provision of another Transaction Document, any
     amendment to the meaning of that word or expression or to that other
     Transaction Document or provision (as the case may be) will be of no effect
     for the purposes of this Agreement unless and until the amendment is
     consented to by the parties to this Agreement.

--------------------------------------------------------------------------------
2.   THE FACILITY

2.1  AMOUNT

     Subject to this Agreement, the Standby Redraw Facility Provider agrees to
     make Advances to the Trustee up to an aggregate principal amount equal to
     the Facility Limit.

2.2  PURPOSE

     The Manager will direct the Trustee to use, and the Trustee will use, the
     proceeds of each Advance under the Facility exclusively for the Approved
     Purpose.


                                                                               6



2.3  EXTENSION OF SCHEDULED TERMINATION DATE

     (a)  (MANAGER TO REQUEST EXTENSION): Not less than 60 days before the then
          Scheduled Termination Date, the Manager may deliver a notice in
          writing to the Standby Redraw Facility Provider (with a copy to the
          Trustee) requesting the Standby Redraw Facility Provider to extend the
          Scheduled Termination Date.

     (b)  (STANDBY REDRAW FACILITY PROVIDER MAY EXTEND): Following receipt by
          the Standby Redraw Facility Provider of the notice referred to in
          paragraph (a), the Standby Redraw Facility Provider may, in its
          absolute discretion, send the Trustee a notice in writing (copied to
          the Manager) extending the then Scheduled Termination Date to the new
          Scheduled Termination Date specified in the notice (which must not be
          more than 364 days after the date of the notice).

2.4  TERMINATION OF THE FACILITY

     The Facility will terminate on the Termination Date.

--------------------------------------------------------------------------------
3.   CONDITIONS PRECEDENT

3.1  CONDITIONS PRECEDENT TO FIRST ADVANCE

     The Standby Redraw Facility Provider is not obliged to make the first
     Advance to the Trustee unless the Standby Redraw Facility Provider has
     received each of the following, in form and substance acceptable to the
     Standby Redraw Facility Provider:

     (a)  (THIS AGREEMENT): this Agreement duly executed and delivered by the
          Trustee and the Manager;

     (b)  (POWER OF ATTORNEY): a copy of each power of attorney under which this
          Agreement has been or will be executed by the Trustee and the Manager,
          certified as a true copy by the Trustee and the Manager respectively;

     (c)  (AUTHORISED OFFICERS): a certificate setting out in full the name and
          specimen signature of each Authorised Officer of the Manager;

     (d)  (SECURITY TRUST DEED): a copy of the Security Trust Deed executed by
          the parties thereto and certified as a true copy by the Manager;

     (e)  (POOL MORTGAGE INSURANCE POLICY): an executed original counterpart of
          the Pool Mortgage Insurance Policy together with a letter from
          Genworth GEMICO confirming that it has accepted for insurance under
          the Pool Mortgage Insurance Policy the Mortgage Loans referred to in
          the certificate attached to the letter; and

     (f)  (LEGAL OPINION): a legal opinion addressed to the Standby Redraw
          Facility Provider from the Trustee's solicitors in form and substance
          satisfactory to the Standby Redraw Facility Provider.

3.2  CONDITIONS PRECEDENT TO ALL ADVANCES

     The obligation of the Standby Redraw Facility Provider to make each Advance
     is subject to the further conditions precedent that:

     (a)  (REPRESENTATIONS AND WARRANTIES TRUE): the representations and
          warranties made or deemed to be made by the Trustee in any Transaction
          Document are true and correct as of the date of the corresponding
          Drawdown Notice and the relevant Drawdown Date as though made at that
          date;


                                                                               7



     (b)  (NO EVENT OF DEFAULT): no Event of Default is subsisting at the date
          of the relevant Drawdown Notice and the relevant Drawdown Date or will
          result from the provision or continuation of the Advance; and

     (c)  (NO NOTICE OF SECURITY INTERESTS): other than in respect of priorities
          granted by statute, the Standby Redraw Facility Provider has not
          received notice from any person that it claims to have a Security
          Interest ranking in priority to or equal with the Security Interest
          held by the Standby Redraw Facility Provider under the Security Trust
          Deed.

--------------------------------------------------------------------------------
4.   DRAWDOWN

4.1  PREPARATION OF DRAWDOWN NOTICES

     If on a Determination Date the Manager determines in accordance with the
     Series Supplement that a Redraw Shortfall has occurred in respect of the
     Collection Period just ended the Manager must:

     (a)  (PREPARE DRAWDOWN NOTICE): prepare a Drawdown Notice in accordance
          with clause 4.3 requesting an Advance on the next Distribution Date;
          and

     (b)  (DELIVER DRAWDOWN NOTICE): deliver the Drawdown Notice to the Trustee
          no later than the close of business on the Business Day which is not
          less than 3 Business Days before the proposed Drawdown Date.

4.2  SERVICE OF DRAWDOWN NOTICES

     If the Trustee receives a Drawdown Notice from the Manager pursuant to
     clause 4.1, it must:

     (a)  (SIGN DRAWDOWN NOTICE): sign the Drawdown Notice in accordance with
          clause 4.3(b); and

     (b)  (DELIVER DRAWDOWN NOTICE): deliver the signed Drawdown Notice to the
          Standby Redraw Facility Provider by the time specified in clause
          4.4(a).

4.3  REQUIREMENTS OF DRAWDOWN NOTICES

     A Drawdown Notice must:

     (a)  (FORM): be in the form of the Schedule (or in such other form as from
          time to time agreed amongst the Standby Redraw Facility Provider, the
          Manager and the Trustee);

     (b)  (AUTHORISED OFFICER): be signed by an Authorised Officer of the
          Trustee;

     (c)  (SPECIFY DRAWDOWN DATE): specify the proposed Drawdown Date for the
          requested Advance which must be the next Distribution Date;

     (d)  (IRREVOCABLE): be irrevocable;

     (e)  (REDRAW AMOUNT): specify the Redraw Amount; and

     (f)  (CALCULATION): provide details of the calculation of the Redraw
          Amount.


                                                                               8



4.4  AVAILABILITY OF FACILITY

     The Trustee may make a Drawing on any Distribution Date during the
     Availability Period provided that:

     (a)  (RECEIPT OF DRAWDOWN NOTICE): the Standby Redraw Facility Provider has
          received not later than 11.00 am on the Business Day which is not less
          than 2 Business Days before the proposed Drawdown Date (or such later
          time as the Standby Redraw Facility Provider may agree), a duly
          completed Drawdown Notice; and

     (b)  (CONDITIONS PRECEDENT): the requirements of clause 3 have been
          satisfied or waived in writing by the Standby Redraw Facility Provider
          before the Drawdown Notice is given.

4.5  MAKING OF ADVANCES

     After receipt of a Drawdown Notice the amount of the Advance requested in a
     Drawdown Notice will, subject to clause 4.6 but otherwise without set-off
     or deduction on any other account, be deposited by the Standby Redraw
     Facility Provider in the Collections Account in immediately available funds
     no later than 10.00 am on the Drawdown Date.

4.6  BOOK ENTRY SET-OFF OF ADVANCES AGAINST SELLER ADVANCES

     The Standby Redraw Facility Provider may make an Advance on a Drawdown Date
     by way of a book entry in its records to the extent that it also makes a
     book entry in its records reducing the amount of the outstanding Seller
     Advances made by it to be repaid by such Advance on that Drawdown Date by
     the relevant amount of such Advance.

--------------------------------------------------------------------------------
5.   INTEREST

5.1  INTEREST PERIOD

     (a)  (DURATION): The duration of the Facility is divided into successive
          Interest Periods.

     (b)  (FIRST INTEREST PERIOD): The first Interest Period commences on (and
          includes) the first Drawdown Date and ends on (but excludes) the next
          Distribution Date.

     (c)  (SUCCEEDING INTEREST PERIODS): Each succeeding Interest Period
          commences on (and includes) a Distribution Date and ends on (but
          excludes) the next Distribution Date.

     (d)  (LAST INTEREST PERIOD): The last Interest Period ends on (but
          excludes) the first Distribution Date that:

          (i)  follows the Termination Date; and

          (ii) upon which all moneys the payment or repayment of which form part
               of the Obligations are paid or repaid in full to the Standby
               Redraw Facility Provider.

5.2  CALCULATION OF INTEREST

     Interest on the Standby Redraw Facility Principal accrues from day to day
     in respect of each Interest Period at the Prescribed Rate for that Interest
     Period on the amount of the Standby Redraw Facility Principal on that day
     and based on a 365 day year.


                                                                               9



5.3  PAYMENT OF INTEREST

     The Trustee at the direction of the Manager will on each Distribution Date
     pay to the Standby Redraw Facility Provider so much of the then accrued
     interest on the Standby Redraw Facility Principal as is available for this
     purpose in accordance with the Series Supplement.

5.4  INTEREST ON UNPAID INTEREST

     If any payment by the Trustee on a Distribution Date pursuant to clause 5.3
     is insufficient to pay the full amount of the then accrued interest on the
     Standby Redraw Facility Principal, such unpaid accrued interest will in
     turn accrue interest (as a separate and independent obligation) until paid
     at the Prescribed Rate for each succeeding Interest Period and if not paid
     on the Distribution Date at the end of each such succeeding Interest
     Period, will itself bear interest in accordance with this clause.

5.5  INTEREST ON OVERDUE SUMS

     If the Trustee fails to pay any amount due and payable by it under or in
     respect of this Agreement at the time and in the manner required under this
     Agreement and the Series Supplement, other than as described in clause 5.4,
     that amount will bear interest in accordance with this clause. Such
     interest is payable on demand and will accrue on such amount from day to
     day at the Specified Rate for that day from the date such amount is due for
     payment up to the date of actual payment, before and (as a separate and
     independent obligation) after judgment and if not paid at the end of a 30
     day period will itself bear interest in accordance with this clause.

--------------------------------------------------------------------------------
6.   REPAYMENT OF STANDBY REDRAW FACILITY PRINCIPAL

6.1  REPAYMENT OF STANDBY REDRAW FACILITY PRINCIPAL DURING THE AVAILABILITY
     PERIOD

     The Trustee will on each Distribution Date repay so much of the Standby
     Redraw Facility Principal on the previous Determination Date as is
     available for this purpose in accordance with the Series Supplement.

6.2  RE-DRAWING

     Amounts repaid pursuant to clause 6.1 may be redrawn by the Trustee in
     accordance with the terms of this Agreement.

6.3  REPAYMENT ON TERMINATION

     Notwithstanding clause 6.1, on the Distribution Date immediately following
     the Termination Date, the Trustee will pay or repay so much of the
     aggregate of all Standby Redraw Facility Principal together with interest
     accrued thereon and all other money, the payment or repayment of which
     forms part of the Obligations, as is available for this purpose in
     accordance with the Series Supplement. If all amounts due in accordance
     with this clause 6.3 are not paid or repaid in full on the Distribution
     Date immediately following the Termination Date, on each succeeding
     Distribution Date the Trustee will pay or repay so much of such amounts as
     is available for this purpose in accordance with the Series Supplement
     until such amounts are paid or repaid in full.

6.4  PAYMENTS UNDER SECURITY TRUST DEED

     Without prejudice to clause 13, the limitation of the Trustee's liability
     to make payments under this Agreement will not apply for the purposes of
     calculating any amounts payable out of the


                                                                              10



     Assets of the Series Trust to the Standby Redraw Facility Provider pursuant
     to the Security Trust Deed.

6.5  PRINCIPAL CHARGEOFFS

     A Principal Chargeoff in relation to the Standby Redraw Facility Principal
     pursuant to clause 9.1 of the Series Supplement reduces the amount of the
     Standby Redraw Facility Principal immediately prior to such Principal
     Chargeoff by the amount of the Principal Chargeoff with effect from the
     Distribution Date following the Determination Date upon which the Principal
     Chargeoff was determined.

6.6  PRINCIPAL CHARGEOFF REIMBURSEMENT

     A Principal Chargeoff Reimbursement in relation to the Standby Redraw
     Facility Principal pursuant to clause 9.2 of the Series Supplement
     increases the amount of the Standby Redraw Facility Principal immediately
     prior to such Principal Chargeoff Reimbursement with effect from the
     Distribution Date following the Determination Date upon which the Principal
     Chargeoff Reimbursement was determined.

--------------------------------------------------------------------------------
7.   PAYMENTS

7.1  TIME ON DUE DATE AND FREE OF SET-OFF & TAXES

     All payments to be made by the Trustee under this Agreement will:

     (a)  (DUE DATE): be made not later than close of business on the due date
          for payment and all such payments will be made in the manner and to
          such account as the Standby Redraw Facility Provider directs in
          writing; and

     (b)  (SET-OFF): subject to clause 4.6, be made without set-off or
          counterclaim and free and clear of and without deduction for or on
          account of present or future Taxes, levies, imposts, duties, charges,
          fees, deductions, withholdings, restrictions or conditions of any
          nature.

7.2  CERTIFICATE

     A certificate signed by an Authorised Officer of the Standby Redraw
     Facility Provider stating any amount or rate for the purposes of this
     Agreement will, in the absence of manifest error on its face, constitute
     prima facie evidence of the amount or rate stated therein.

--------------------------------------------------------------------------------
8.   ILLEGALITY AND INCREASED COST

8.1  ILLEGALITY

     If any change in applicable law, regulation, treaty or official directive
     or in the interpretation or administration thereof by any Governmental
     Agency charged with the administration thereof makes it, in the reasonable
     opinion of counsel to the Standby Redraw Facility Provider evidenced in
     writing and addressed to the Trustee, unlawful or impossible for the
     Standby Redraw Facility Provider to maintain or give effect to its
     obligations under this Agreement, the Standby Redraw Facility Provider may
     by written notice to the Trustee (with a copy to the Manager) appoint a
     date as the Termination Date which date must not be prior to 30 days (or
     such shorter period required by law) after the date of receipt by the
     Trustee of written notice from the Standby Redraw Facility Provider
     appointing the Termination Date.


                                                                              11



8.2  INCREASED COST

     (a)  (CHANGE IN LAW): If by reason of any change in law or in its
          interpretation or administration or because of compliance with any
          request from or requirement of any fiscal, monetary or other
          Governmental Agency:

          (i)  the Standby Redraw Facility Provider incurs a cost as a result of
               its having entered into or performing its obligations under this
               Agreement or as a result of any Advance being outstanding
               hereunder;

          (ii) there is any increase in the cost to the Standby Redraw Facility
               Provider of funding or maintaining any Advance;

          (iii) the amount of principal, interest or other amount payable to the
               Standby Redraw Facility Provider or the effective return to the
               Standby Redraw Facility Provider under this Agreement is reduced;
               or

          (iv) the Standby Redraw Facility Provider becomes liable to make any
               payment (not being a payment of Tax on its overall net income) on
               or calculated by reference to the amount of Advances made under
               this Agreement,

          then from time to time on notification by the Standby Redraw Facility
          Provider (copied to the Manager) the Trustee will on the Distribution
          Date following such notification and on each succeeding Distribution
          Date until the Standby Redraw Facility Provider is paid in full pay to
          the Standby Redraw Facility Provider so much of the amounts sufficient
          to indemnify the Standby Redraw Facility Provider against such cost,
          increased cost, reduction or liability that is available for this
          purpose in accordance with the Series Supplement.

     (b)  (NO DEFENCE): If the Standby Redraw Facility Provider has acted in
          good faith it will not be a defence to the Trustee, in the event of
          any failure by the Trustee to comply with its payment obligations
          under clause 8.2(a), that any such cost, increased cost, reduction or
          liability could have been avoided. However, the Standby Redraw
          Facility Provider will negotiate in good faith with the Trustee and
          the Manager with a view to finding a means by which such cost,
          increased cost, reduction or liability may be minimised.

     (c)  (CERTIFICATE CONCLUSIVE): The Standby Redraw Facility Provider's
          certificate as to the amount of, and basis for arriving at, any such
          cost, increased cost, reduction or liability is conclusive and binding
          on the Trustee in the absence of manifest error on the face of the
          certificate.

--------------------------------------------------------------------------------
9.   FEES

     The Trustee will pay to the Standby Redraw Facility Provider a commitment
     fee of 0.075% per annum of the then un-utilised portion of the Facility
     Limit. The commitment fee will be calculated daily from the date the
     Facility becomes available on the basis of a 365 day year and will be paid
     quarterly in arrears on each Distribution Date in accordance with the
     Series Supplement. The amount of the commitment fee may be varied by
     agreement between the Trustee, the Manager and the Standby Redraw Facility
     Provider provided that each Rating Agency is given not less than 3 Business
     Days prior notice by the Manager of any variation to the amount of the
     commitment fee and the amount of the commitment fee will not be varied if
     such variation would result in a reduction, qualification or withdrawal in
     any then current credit rating of a Security.


                                                                              12



--------------------------------------------------------------------------------
10.  REPRESENTATIONS AND WARRANTIES

10.1 GENERAL REPRESENTATIONS AND WARRANTIES

     The Trustee in its capacity as trustee of the Series Trust represents and
     warrants to the Standby Redraw Facility Provider that:

     (a)  (EXECUTION, DELIVERY AND PERFORMANCE): the execution, delivery and
          performance of this Agreement and each other Transaction Document in
          relation to the Series Trust to which it is a party does not violate
          any existing law or regulation or any document or agreement to which
          it is a party or which is binding upon it or any of its assets;

     (b)  (CORPORATE POWER AND AUTHORISATION): the Trustee has the power to
          enter into, and to perform its obligations, and has taken all
          corporate and other action necessary to authorise the entry into of,
          and performance of its obligations under, this Agreement and each
          other Transaction Document in relation to the Series Trust and to
          which it is a party;

     (c)  (LEGALLY BINDING OBLIGATION): this Agreement and each of the other
          Transaction Documents to which it is a party constitute its valid and
          legally binding obligations subject to stamping and any necessary
          registration except as such enforceability may be limited by any
          applicable bankruptcy, insolvency, reorganisation, moratorium or trust
          or other similar laws affecting creditors' rights generally; and

     (d)  (NO EVENT OF DEFAULT): to the best of the Trustee's knowledge no Event
          of Default or event which with the giving of notice, lapse of time or
          other applicable condition would become an Event of Default has
          occurred which has not been waived or remedied in accordance with this
          Agreement.

10.2 CORPORATE REPRESENTATIONS AND WARRANTIES

     The Trustee in its capacity as trustee of the Series Trust represents and
     warrants in respect of itself to the Standby Redraw Facility Provider that:

     (a)  (DUE INCORPORATION): it is duly incorporated and has the corporate
          power to own its own property and to carry on its business as is now
          being conducted; and

     (b)  (EXECUTION, DELIVERY AND PERFORMANCE): the execution, delivery and
          performance of this Agreement and each other Transaction Document in
          relation to the Series Trust to which it is a party does not violate
          its constitution.

10.3 SERIES TRUST REPRESENTATIONS AND WARRANTIES

     The Trustee in its capacity as trustee of the Series Trust represents and
     warrants to the Standby Redraw Facility Provider in relation to the Series
     Trust as follows:

     (a)  (SERIES TRUST VALIDLY CREATED): the Series Trust has been validly
          created and is in existence at the date of this Agreement;

     (b)  (SOLE TRUSTEE): the Trustee has been validly appointed as trustee of
          the Series Trust and is presently the sole trustee of the Series
          Trust;

     (c)  (NO PROCEEDINGS TO REMOVE): no notice has been given to the Trustee
          and to the Trustee's knowledge no resolution has been passed or
          direction or notice has been given, removing the Trustee as trustee of
          the Series Trust;


                                                                              13



     (d)  (TRUSTEE'S POWER): the Trustee has power under the Master Trust Deed
          to enter into the Transaction Documents to which it is a party in its
          capacity as trustee of the Series Trust; and

     (e)  (GOOD TITLE): to the best of its knowledge without due enquiry, the
          Trustee is the lawful owner of the Assets of the Series Trust and has
          power under the Master Trust Deed to mortgage or charge them in the
          manner provided in the Security Trust Deed.

10.4 REPRESENTATIONS AND WARRANTIES REPEATED

     Each representation and warranty contained in clauses 10.1, 10.2 and 10.3
     will be deemed to be repeated on each Drawdown Date with reference to the
     facts and circumstances then subsisting, as if made on each such day.

--------------------------------------------------------------------------------
11.  UNDERTAKINGS

11.1 GENERAL

     The Trustee undertakes to the Standby Redraw Facility Provider that it
     will:

     (a)  (ACT CONTINUOUSLY): act continuously as trustee of the Series Trust in
          accordance with the Master Trust Deed and the Series Supplement until
          the Series Trust is terminated or until it has retired or been removed
          in accordance with the Master Trust Deed;

     (b)  (DO ALL THINGS NECESSARY): do everything and take all such actions
          which are necessary (including, without limitation, obtaining all such
          authorisations and approvals as are appropriate) to ensure that it is
          able to exercise all its powers and remedies and perform all its
          obligations under this Agreement, other arrangements entered into by
          the Trustee pursuant to this Agreement and each Transaction Document
          to which it is a party;

     (c)  (MAINTAIN AUTHORISATIONS): ensure that each authorisation required for
          it to maintain its status as trustee of the Series Trust is obtained
          and promptly renewed and maintained in full force and effect; and

     (d)  (NOT AMEND OR REVOKE): not consent to amend or revoke provisions of
          the Master Trust Deed, the Series Supplement or the Security Trust
          Deed in respect of payments or the order of priorities of payments to
          be made thereunder without the prior written consent of the Standby
          Redraw Facility Provider.

11.2 MANAGER'S UNDERTAKINGS AFTER MANAGER EVENT

     At any time after a Manager Event occurs the Manager will:

     (a)  (NOTIFY STANDBY REDRAW FACILITY PROVIDER): immediately notify the
          Standby Redraw Facility Provider as soon as it becomes actually aware
          of the occurrence of:

          (i)  any Event of Default, Servicer Default, Trustee Default,
               Potential Termination Event, Perfection of Title Event or Manager
               Default; or

          (ii) any litigation, arbitration, criminal or administrative
               proceedings relating to any of the Trustee's property, assets or
               revenues that involves a claim against it in excess of A$1
               million or that, if decided adversely to it, could have a
               material adverse effect on its ability to perform the
               Obligations,


                                                                              14



          and in each case advise the Standby Redraw Facility Provider of what
          steps it has taken and what steps it proposes to take in relation to
          such occurrences; and

     (b)  (DELIVER MATERIALS): deliver to the Standby Redraw Facility Provider:

          (i)  as soon as practicable and in any event not later than 120 days
               after the close of each of the Series Trust's financial years, a
               copy of the audited Accounts of the Series Trust;

          (ii) as soon as practicable and in any event not later than 90 days
               after the first half of each of the Series Trust's financial
               years, a copy of a statement setting out the Assets and
               Liabilities of the Series Trust for that half-year;

          (iii) as soon as practical and in any event not later than 90 days
               after each half of each financial year of the Series Trust, a
               copy of the written report prepared by the Auditor in accordance
               with clause 21.9 of the Master Trust Deed;

          (iv) as and when required by the Standby Redraw Facility Provider, a
               certificate executed by two Authorised Officers on behalf of the
               Manager stating to the best of the knowledge of the Manager
               whether or not an Event of Default, Servicer Default, Trustee
               Default, Potential Termination Event, Perfection of Title Event
               or Manager Default has occurred and if the same has occurred,
               setting out the details of such event and the steps (if any)
               taken by the Manager to remedy or cure the same; and

          (v)  promptly, such further information regarding the Series Trust's
               financial condition and business operations within the knowledge
               of the Manager as the Standby Redraw Facility Provider from time
               to time reasonably requires.

--------------------------------------------------------------------------------
12.  EVENTS OF DEFAULT

12.1 EVENTS OF DEFAULT

     Each of the following events is an Event of Default whether or not caused
     by any reason whatsoever outside the control of the Trustee or any other
     person:

     (a)  (FAILURE TO REPAY OR PAY): the Trustee fails to pay any amount in
          accordance with this Agreement within 10 Business Days of the due date
          for payment of such amount;

     (b)  (OTHER BREACH): the Trustee breaches its undertaking in clause
          11.1(d); and

     (c)  (EVENT OF DEFAULT UNDER SECURITY TRUST DEED): an Event of Default (as
          defined in the Security Trust Deed in relation to the Series Trust)
          occurs and any action is taken by the Security Trustee, pursuant to
          clause 10 of the Security Trust Deed, to appoint a Receiver in respect
          of the Assets of the Series Trust or to sell and realise the Assets of
          the Series Trust or the Security Trustee takes any action pursuant to
          clause 11 of the Security Trust Deed.


                                                                              15



12.2 CONSEQUENCES OF EVENT OF DEFAULT

     At any time after the occurrence of an Event of Default the Standby Redraw
     Facility Provider may, without being obliged to do so and notwithstanding
     any waiver of any previous default, by written notice to the Trustee:

     (a)  (DECLARE ADVANCES DUE): declare the Advances, accrued interest and all
          other sums which have accrued due under this Agreement (whether or not
          presently payable) to be due, whereupon they will become immediately
          due and payable; and/or

     (b)  (DECLARE FACILITY TERMINATED): declare the Facility terminated in
          which case the obligations of the Standby Redraw Facility Provider
          under this Agreement will immediately terminate from the date of
          receipt by the Trustee of such written notice.

--------------------------------------------------------------------------------
13.  TRUSTEE PROVISIONS

13.1 LIMITATION ON TRUSTEE'S LIABILITY

     The Trustee enters into this Agreement only in its capacity as trustee of
     the Series Trust and in no other capacity. A liability incurred by the
     Trustee acting in its capacity as trustee of the Series Trust arising under
     or in connection with this Agreement is limited to and can be enforced
     against the Trustee only to the extent to which it can be satisfied out of
     the Assets of the Series Trust out of which the Trustee is actually
     indemnified for the liability. This limitation of the Trustee's liability
     applies despite any other provision of this Agreement (other than clause
     13.3) and extends to all liabilities and obligations of the Trustee in any
     way connected with any representation, warranty, conduct, omission,
     agreement or transaction related to this Agreement.

13.2 CLAIMS AGAINST TRUSTEE

     The parties other than the Trustee may not sue the Trustee in respect of
     any liabilities incurred by the Trustee acting in its capacity as trustee
     of the Series Trust in any capacity other than as trustee of the Series
     Trust including seeking the appointment of a receiver (except in relation
     to the Assets of the Series Trust) a liquidator, an administrator or any
     similar person to the Trustee, or prove in any liquidation, administration
     or similar arrangements of or affecting the Trustee (except in relation to
     the Assets of the Series Trust).

13.3 BREACH OF TRUST

     The provisions of this clause 13 will not apply to any obligation or
     liability of the Trustee to the extent that it is not satisfied because
     under the Master Trust Deed, the Series Supplement, any other Transaction
     Document in relation to the Series Trust or by operation of law there is a
     reduction in the extent of the Trustee's indemnification out of the Assets
     of the Series Trust as a result of the Trustee's fraud, negligence or
     wilful default.

13.4 ACTS OR OMISSIONS

     It is acknowledged that the Relevant Parties are responsible under the
     Transaction Documents for performing a variety of obligations relating to
     the Series Trust. No act or omission of the Trustee (including any related
     failure to satisfy its obligations or any breach of representations or
     warranties under this Agreement) will be considered fraud, negligence or
     wilful default of the Trustee for the purpose of clause 13.3 to the extent
     to which the act or omission was caused or contributed to by any failure by
     any Relevant Party or any other person appointed by the Trustee under any
     Transaction Document (other than a person whose acts or omissions the


                                                                              16



     Trustee is liable for in accordance with any Transaction Document) to
     fulfil its obligations in relation to the Series Trust or by any other act
     or omission of a Relevant Party or any other such person.

13.5 NO AUTHORITY

     No attorney or agent appointed in accordance with this Agreement has
     authority to act on behalf of the Trustee in a way which exposes the
     Trustee to any personal liability and no act or omission of any such person
     will be considered fraudulent, negligent or a wilful default of the Trustee
     for the purposes of clause 13.3.

13.6 NO OBLIGATION

     The Trustee is not obliged to enter into any commitment or obligation under
     this Agreement or any Transaction Document (including incur any further
     liability) unless the Trustee's liability is limited in a manner which is
     consistent with this clause 13 or otherwise in a manner satisfactory to the
     Trustee in its absolute discretion.

--------------------------------------------------------------------------------
14.  ASSIGNMENT

14.1 ASSIGNMENT BY TRUSTEE

     The Trustee will not assign or otherwise transfer the benefit of this
     Agreement or any of its rights, duties or obligations under this Agreement
     except to a Substitute Trustee acceptable to the Standby Redraw Facility
     Provider (whose consent is not to be unreasonably withheld).

14.2 ASSIGNMENT BY STANDBY REDRAW FACILITY PROVIDER

     The Standby Redraw Facility Provider may at any time assign or otherwise
     transfer all or any part of the benefit of this Agreement or any of its
     rights, duties and obligations under this Agreement to another Bank or
     financial institution. The Standby Redraw Facility Provider may disclose to
     a proposed assignee or transferee information in the possession of the
     Standby Redraw Facility Provider relating to the Trustee and the Manager.
     An assignment or transfer by the Standby Redraw Facility Provider pursuant
     to this clause 14.2 shall not be of any effect until the Standby Redraw
     Facility Provider has notified the Trustee in writing of the assignment or
     transfer, as the case may be.

--------------------------------------------------------------------------------
15.  NOTICES

15.1 METHOD OF DELIVERY

     Subject to this clause, any notice, request, certificate, approval, demand,
     consent or other communication to be given under this Agreement must:

     (a)  (IN WRITING AND SIGNED BY AN AUTHORISED OFFICER): except in the case
          of communication by email, be in writing and signed by 2 Authorised
          Officers of the party giving the same; and

     (b)  (DELIVERY): be:

          (i)  left at the address of the addressee;

          (ii) sent by prepaid ordinary post to the address of the addressee;

          (iii) sent by facsimile to the facsimile number of the addressee; or


                                                                              17



          (iv) sent by email by an Authorised Officer of the party giving the
               same in accordance with the addressee's email address,

          notified by that addressee from time to time to the other parties to
          this Agreement as its address for service pursuant to this Agreement.

15.2 DEEMED RECEIPT

     A notice, request, certificate, demand, consent or other communication
     under this Agreement is deemed to have been received:

     (a)  (DELIVERY): where delivered in person, upon receipt;

     (b)  (POST): where sent by post within Australia, on the 3rd day after
          posting, and where sent by post to, from or outside Australia, on the
          7th day after posting; and

     (c)  (FAX): where sent by facsimile, on production by the dispatching
          facsimile machine of a transmission report which indicates that the
          facsimile was sent in its entirety to the facsimile number of the
          recipient; and

     (d)  (EMAIL): where sent by email, on the date the email is received.

     However, if the time of deemed receipt of any notice is not before 5.30 pm
     on a Business Day at the address of the recipient it is deemed to have been
     received at the commencement of business on the next Business Day.

15.3 EMAIL

     A notice, request, certificate, approval, demand, consent or other
     communication to be given under this Agreement may only be given by email
     where the recipient has separately agreed that that communication or
     communications of that type, may be given by email.

--------------------------------------------------------------------------------
16.  INDEMNITY

16.1 INDEMNITY ON DEMAND

     Subject to clause 13, the Trustee will on demand indemnify the Standby
     Redraw Facility Provider against any loss, cost or expenses which the
     Standby Redraw Facility Provider may sustain or incur as a consequence of:

     (a)  (OVERDUE SUMS): any sum payable by the Trustee under this Agreement
          not being paid when due;

     (b)  (EVENT OF DEFAULT): the occurrence of any Event of Default;

     (c)  (FAILURE TO PROVIDE ADVANCE): an Advance requested in a Drawdown
          Notice not being provided for any reason including failure to fulfil
          any condition precedent but excluding any matter within the control of
          the Standby Redraw Facility Provider; or

     (d)  (PAYMENT OF PRINCIPAL): the Standby Redraw Facility Provider receiving
          payments of principal other than on the Distribution Date immediately
          following the last day of the relevant Interest Period for any reason.

16.2 LOSSES ON LIQUIDATION OR RE-EMPLOYMENT OF DEPOSITS

     The losses, costs or expenses referred to in clause 16.1 will include the
     amount determined in good faith by the Standby Redraw Facility Provider as
     being any loss (other than an amount


                                                                              18



     for loss of profit other than loss of margin) including:

     (a)  (LIQUIDATION AND RE-EMPLOYMENT): loss of margin, cost or expense
          incurred by reason of the liquidation or re-employment of deposits or
          other funds acquired or contracted for by the Standby Redraw Facility
          Provider to fund or maintain any such Advance or amount; and

     (b)  (OTHER ARRANGEMENTS): losses, costs, damages, charges or expenses
          incurred by the Standby Redraw Facility Provider in relation to the
          variation, termination or making of any other arrangements in relation
          to any arrangement ancillary or related to this Agreement including,
          without limitation, any swap or derivative agreement entered into by
          the Standby Redraw Facility Provider in connection with or in order to
          fund any Advances.

16.3 PAYMENT ON DISTRIBUTION DATE

     Any payments to be made by the Trustee pursuant to this clause 16 will only
     be made on the Distribution Date following demand by the Standby Redraw
     Facility Provider and on each succeeding Distribution Date until the
     Standby Redraw Facility Provider is paid in full by payment of so much of
     the amount sufficient to indemnify the Standby Redraw Facility Provider as
     is available for this purpose in accordance with the Series Supplement.

--------------------------------------------------------------------------------
17.  MISCELLANEOUS

17.1 STAMP DUTIES

     (a)  (TRUSTEE MUST PAY): The Trustee will pay all stamp, loan transaction,
          registration and similar Taxes including fines and penalties (except
          such fines and penalties incurred through the act, neglect or omission
          of the Standby Redraw Facility Provider after the Standby Redraw
          Facility Provider has requested and been put in funds to pay such
          Taxes), financial institutions duty and debits tax which may be
          payable or required to be paid by any appropriate authority or
          determined to be payable in connection with the execution, delivery,
          performance or enforcement of this Agreement.

     (b)  (TRUSTEE MUST INDEMNIFY): Subject to clause 13, the Trustee will
          indemnify and keep indemnified the Standby Redraw Facility Provider
          against any loss or liability incurred or suffered by it as a result
          of the delay or failure by the Trustee to pay such Taxes.

17.2 WAIVER

     A failure to exercise or enforce or a delay in exercising or enforcing or
     the partial exercise or enforcement of any right, remedy, power or
     privilege under this Agreement by the Standby Redraw Facility Provider will
     not in any way preclude or operate as a waiver of any further exercise or
     enforcement of such right, remedy, power or privilege or the exercise or
     enforcement of any other right, remedy, power or privilege under this
     Agreement or provided by law.

17.3 WRITTEN WAIVER, CONSENT AND APPROVAL

     Any waiver, consent or approval given by the Standby Redraw Facility
     Provider under this Agreement will only be effective and will only bind the
     Standby Redraw Facility Provider if it is given in writing, or given
     verbally and subsequently confirmed in writing, and executed by the Standby
     Redraw Facility Provider or on its behalf by two Authorised Officers of the
     Standby Redraw Facility Provider.


                                                                              19



17.4 SEVERABILITY

     Any provision of this Agreement which is illegal, void or unenforceable in
     any jurisdiction is ineffective in such jurisdiction to the extent only of
     such illegality, voidness or unenforceability without invalidating the
     remaining provisions of this Agreement or affecting the validity or
     enforceability of the provisions in any other jurisdiction.

17.5 SURVIVAL OF INDEMNITIES

     The indemnities contained in this Agreement are continuing obligations of
     the Trustee, separate and independent from the other obligations of the
     Trustee and will survive the termination of this Agreement.

17.6 SUCCESSORS AND ASSIGNS

     This Agreement is binding upon and enures to the benefit of the parties to
     this Agreement and their respective successors and permitted assigns.

17.7 MORATORIUM LEGISLATION

     To the fullest extent permitted by law, the provisions of all statutes
     whether existing now or in the future operating directly or indirectly:

     (a)  (TO AFFECT OBLIGATIONS): to lessen or otherwise to vary or affect in
          favour of the Trustee any obligation under this Agreement; or

     (b)  (TO AFFECT RIGHTS): to delay or otherwise prevent or prejudicially
          affect the exercise of any rights or remedies conferred on the Standby
          Redraw Facility Provider under this Agreement,

     are hereby expressly waived, negatived and excluded.

17.8 AMENDMENTS

     The parties to this Agreement may only amend this Agreement in accordance
     with clause 33.1(b) of the Series Supplement.

17.9 GOVERNING LAW

     This Agreement is governed by and construed in accordance with the laws of
     the State of New South Wales.

17.10 JURISDICTION

     Each of the parties irrevocably and unconditionally:

     (a)  (SUBMISSION TO JURISDICTION): submits to the non-exclusive
          jurisdiction of the courts of the State of New South Wales;

     (b)  (WAIVER OF INCONVENIENT FORUM): waives any objection it may now or in
          the future have to the bringing of proceedings in those courts and any
          claim that any proceedings have been brought in an inconvenient forum;
          and

     (c)  (SERVICE OF NOTICE): agrees, without preventing any other mode of
          service permitted by law, that any document required to be served in
          any proceedings may be served in the manner in which notices and other
          written communications may be given under clause 15.


                                                                              20



17.11 COUNTERPARTS

     This Agreement may be executed in a number of counterparts and all such
     counterparts taken together will constitute one and the same instrument.

17.12 CONTRA PROFERENTEM

     Each provision of this Agreement will be interpreted without disadvantage
     to the party who (or whose representative) drafted that provision.


                                                                              21



SCHEDULE
DRAWDOWN NOTICE

To:          Commonwealth Bank of Australia ABN 48 123 123 124
             [Address]

Attention:   Head of Securitisation

From:        Perpetual Trustee Company Limited ABN 42 000 001 007

[Date]

In our capacity as trustee of the Series Trust, we hereby irrevocably request
you to make us an Advance on the Drawdown Date specified below for an amount
equal to the Redraw Amount specified below in accordance with clause 4 of the
Standby Redraw Facility Agreement dated [________________] between ourselves,
Commonwealth Bank of Australia and Securitisation Advisory Services Pty. Limited
ABN 88 064 133 946, as amended, novated or supplemented from time to time (the
"STANDBY REDRAW FACILITY AGREEMENT"):

     (a) Drawdown Date                                     [________]

     (b) Redraw Amount                                     A$[______]

     (c) Details of the calculation of the Redraw Amount   [________]

Words used and not otherwise defined herein have the same meaning as in the
Standby Redraw Facility Agreement.

SIGNED for and on behalf of PERPETUAL TRUSTEE
COMPANY LIMITED ABN 42 000 001 007, as
trustee of the Medallion Trust Series 2005-2G by:


----------------------------------------
(Authorised Officer)

----------------------------------------
(Name)

----------------------------------------
(Title)


                                                                              22



EXECUTED as an agreement.

SIGNED for and on behalf of COMMONWEALTH
BANK OF AUSTRALIA ABN 48 123 123 124
by                                            ----------------------------------
its Attorney under a Power of Attorney        Signature of Attorney
dated and who declares that he or she has
not received any notice of the revocation
of such Power of Attorney, in the presence
of:


-------------------------------------------   ----------------------------------
Signature of Witness                          Name of Attorney in full

-------------------------------------------
Name of Witness in full

SIGNED for and on behalf of PERPETUAL
TRUSTEE COMPANY LIMITED ABN 42 000 001 007
by                                            ----------------------------------
its Attorney under a Power of Attorney        Signature of Attorney
dated and who declares that he or she has
not received any notice of the revocation
of such Power of Attorney, in the presence
of:


-------------------------------------------   ----------------------------------
Signature of Witness                          Name of Attorney in full

-------------------------------------------
Name of Witness in full


                                                                              23



SIGNED SEALED AND DELIVERED for and on
behalf of SECURITISATION ADVISORY
SERVICES PTY LIMITED ABN 88 064 133 946
by                                            ----------------------------------
its Attorney under a Power of Attorney        Signature of Attorney
dated and who declares that he or she has
not received any notice of the revocation
of such Power of Attorney, in the presence
of:


-------------------------------------------   ----------------------------------
Signature of Witness                          Name of Attorney in full

-------------------------------------------
Name of Witness in full


                                                                              24



